FILED
                                   UNITED STATES DISTRICT COURT                              NOV 19 2009
                                   FOR THE DISTRICT OF COLUMBIA
                                                                                       Clerk, U.S. District and
                                                                                         Bankruptcy Courts
      Leothis West,                                )
                                                   )
             Plaintiff,                            )
                                                   )
             v.                                    )
                                                   )
                                                          Civil Action No.
                                                                                     O~     2181
      Anna Escobedo Cabral,                        )
                                                   )
             Defendant.                            )


                                        MEMORANDUM OPINION

             This matter is before the Court on its initial review of plaintiffs pro se complaint and

      application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

      required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

      28 U.S.C. § 1915(e)(2)(B)(i).

             Plaintiff, a District of Columbia resident, sues former United States Treasurer Anna

      Escobedo Cabral for $100,000, claiming "Fraud and False Statement (In God We Trust)." The

      one-page complaint includes a copy of the front and back sides of the one dollar bill. A

      complaint may be dismissed as frivolous when, as here, "there is indisputably absent any factual

      and legal basis for the asserted wrong." Brandon v. District of Columbia Bd. of Parole, 734 F.2d

      56,59 (D.C. Cir. 1984). A separate Order accompanies this Memorandum Opinion.


                                                                                            -
      Date: October ~, 2009




1;\                                                                                                               3